Order filed October 18, 2011.




                                        In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-10-01188-CV
                                   ____________

     K.J. and V.J., Individually and as Next Friend of E.J., a minor, Appellants

                                           V.

                        USA Water Polo, Inc., et al, Appellees


                       On Appeal from the 80th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-49120


                                      ORDER

       Appellants’ brief was due October 7, 2011. No brief or motion for extension of
time has been filed.
       Unless appellants submit their brief, and a motion reasonably explaining why the
brief was late, to the Clerk of this Court on or before November 14, 2011, the Court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                         PER CURIAM